PER CURIAM.
Alberto Farradaz appeals an order denying postconviction relief, wherein he claims he should be resentenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), and also claims that even under the 1995 sentencing guidelines, there was a score-sheet error. Pursuant to a plea bargain, defendant agreed to a seven-year sentence *1262in this case and the State waived a fifteen-year mandatory minimum sentence. Accordingly, defendant is not entitled to relief. See Ortega v. State, 763 So.2d 567 (Fla. 3d DCA 2000).
Affirmed.